                                  UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                     ***
 3
     ROMAL KHAIR,                                            Case No. 2:18-cv-01664-GMN-VCF
 4
                                           Petitioner,                       ORDER
 5          v.
 6   ATTORNEY GENERAL UNITED STATES
     OF AMERICA, et al.,
 7
                                        Respondents.
 8

 9          The stipulation of the parties to grant respondents an extension of time to file a reply in

10   support of their motion to dismiss (ECF No. 28) is GRANTED. Respondents will have until March

11   19, 2019, to file their reply to petitioner’s opposition to respondents’ motion to dismiss.

12          IT IS SO ORDERED.

13                       17 day of ____________,
             DATED THIS ____          March      2019.

14

15                                                             GLORIA M. NAVARRO
                                                               UNITED STATES DISTRICT JUDGE
16
17

18

19

20

21

22

23

24                                                       1

25

26

27

28
